                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


CLAUDIO POP, on behalf of himself            )       CASE NO. 5:19-cv-00659
and all others similarly situated,           )
                                             )
                       Plaintiff,            )
                                             )
                v.                           )       MAGISTRATE JUDGE
                                             )       KATHLEEN B. BURKE
PERMCO, INC., et al.,                        )
                                             )       MEMORANDUM OPINION & ORDER
                       Defendants.           )


       Plaintiff Claudio, on behalf of himself and all others similarly situated, (“Pop” or

“Plaintiff”) filed a Class and Collective Action Complaint alleging Defendants Permco, Inc.

(“Permco”) and Guyan International, Inc. (“Guyan”) (referred to collectively as “Defendants”)

violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, and statutes and

common law of Ohio by failing to pay for all hours, including overtime hours, worked. Doc. 1.

       Pending before this Court is Pop’s Motion for Conditional Certification, Opt-In

Identification Discovery, and Court-Supervised Notice to Potential Opt-In Plaintiffs Pursuant to

29 U.S.C. § 216(b) (“Motion”). Doc. 19. Defendants have opposed Plaintiff’s Motion (Doc. 21)

and Plaintiff filed a reply (Doc. 22). In his Motion, Pop requests that this Court conditionally

certify a collective action consisting of:

       All present and former hourly manufacturing workers and workers with similar job
       titles and/or duties at Defendants’ Streetsboro, Ohio location during the period of
       three years preceding the commencement of this action [March 25, 2016] to
       present.

Doc. 19, p. 1 (alteration supplied).

       For the reasons discussed herein, the Court GRANTS in part and DENIES in part

Pop’s Motion.

                                                 1
   I.        Background

         “Defendants are a ‘leading manufacturer of high-pressure hydraulic gear/vane pumps and

motors, flow dividers, intensifiers, and accessories.’” Doc. 1, p. 3, ¶ 8, Doc. 12, p. 1, ¶ 6.

“Defendants’ manufactured products include displacement pumps and motors.” Id. Pop was

employed by Defendants and worked as a manufacturing worker. Doc. 1, p. 4. ¶¶ 13-14, Doc.

19-1, p. 1, ¶ 3. Pop was an hourly employee and worked for Permco from about November 2018

until May 2019. Doc. 1, p. 4, ¶ 14, Doc. 19-1, p. 1, ¶ 2. Pop’s primary job was a CNC machinist

at Permco’s Streetsboro, Ohio location. Doc. 19-1, p. 1, ¶ 3.

         Plaintiff contends that Defendants violated the FLSA by regularly failing to pay Pop and

similarly situated workers overtime at a rate of one-and-one-half times their hourly pay rate for

each hour worked over 40 hours in a single week. Doc. 19, p. 4. Pop argues that conditional

certification is warranted because Defendants, in violation of the FLSA, applied the following

four policies uniformly to all employees:

         •       rounding down an entire quarter of an hour to systematically deny overtime
                 to employees when they worked over forty (40) hours in a workweek;

         •       failing to pay for pre-shift compensable work that was performed for
                 Defendants’ benefit, and constituted part of hourly employees’ principal
                 activities and/or was integral and indispensable to their principal activities;

         •       docking pay for meal breaks, whether or not employees actually received a
                 bona-fide meal period; and

         •       failing to pay for post-shift compensable work that was required by
                 Defendants, was performed for Defendants’ benefit and constituted part of
                 hourly employees’ principal activities and/or was integral and indispensable
                 to their principal activities.

Doc. 19, p. 4.

   II.       Law and analysis as to conditional certification

                 A. Law

                                                   2
         The FLSA provides that an action for violations of 29 U.S.C. § 207 1 “may be maintained

against an employer . . . by any one or more employees for and in behalf of himself or

themselves and other employees similarly situated. No employee shall be a party plaintiff to any

such action unless he gives his consent in writing to become such a party and such consent is

filed in the court in which the action is brought.” 29 U.S.C. § 216(b). Thus, 29 U.S.C. § 216(b)

“establishes two requirements for a representative action: 1) the plaintiffs must actually be

‘similarly situated,’ and 2) all plaintiffs must signal in writing their affirmative consent to

participate in the action.” Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006).

This type of action – one which allows similarly situated persons to “opt into” the action – is

referred to as a collective action and “is distinguished from the opt-out approach utilized in class

actions under Fed. R. Civ. P. 23.” Id. Under the FLSA statute, courts are vested with “discretion

to facilitate notice to potential plaintiffs in appropriate cases.” Waggoner v. U.S. Bancorp, 110

F.Supp.3d 759, 764 (N.D. Ohio 2015) (citing Hoffmann-LaRoche, Inc. v. Sperling, 493 U.S. 165,

169 (1989) (internal quotations omitted)).

         Courts within the Sixth Circuit follow a two-step approach to determining whether a case

should proceed as a collective action. Kinder v. MAC Mfg., 318 F.Supp.3d 1041, 1045 (N.D.

Ohio 2018); Waggoner, 110 F.Supp.3d at 764. The first step, which has been referred to as the

“notice stage,” takes place at the beginning of discovery and, the second step occurs after all opt-

in forms are received and discovery has been completed. Comer, 454 F.3d at 546; Kinder, 318

F.Supp.3d at 1045; Waggoner, 110 F.Supp.3d at 764.

         At the first step, in order to obtain conditional certification, a plaintiff bears the burden of

showing “whether [the] proposed co-plaintiffs are, in fact, ‘similarly situated.’” Comer, 454


1
  29 U.S.C. § 207 relates to overtime. 29 U.S.C. § 216 also authorizes actions for violations of other provisions of
the FLSA.

                                                          3
F.3d at 546; Kinder, 318 F.Supp.3d at 1045; Waggoner, 110 F.Supp.3d at 764; Ouellette v.

Ameridial, Inc., 2017 U.S. Dist. LEXIS 107952, * 5 (N.D. Ohio July 12, 2017). To meet this

burden, a plaintiff “must make a ‘modest factual showing’ and must show ‘only that his position

is similar, not identical, to the positions held by the putative class members.’” Kinder, 318

F.Supp.3d at 1045 (quoting Comer, 454 F.3d at 546-547); see also Waggoner, 110 F.Supp.3d at

764; Ouellette, 2017 U.S. Dist. LEXIS 107952, ** 5-6. This is a “fairly lenient standard, and

typically results in ‘conditional certification’ of a representative class.” Comer, 454 F.3d at 547

(internal citations and quotations omitted). At this initial stage, courts generally do not “consider

the merits of the claims, resolve factual disputes, or evaluate credibility.” Waggoner, 110

F.Supp.3d at 765. As stated by another court in this district: “The Sixth Circuit has observed that

plaintiffs are similarly situated when they suffer from a single, FLSA-violating policy, and when

proof of that policy or of conduct in conformity with that policy proves a violation as to all the

plaintiffs.” Waggoner, 110 F.Supp.3d at 765 (citing O’Brien v. Ed Donnelly Enters, Inc., 575

F.3d 567, 585 (6th Cir. 2009) (internal quotations omitted). “[H]owever, that showing of a

unified policy of violation is not required to support conditional certification of a collective

action.” Id. (citing O’Brien 575 F.3d at 584 (internal quotations omitted)). Instead, “plaintiffs

may also meet the similarly situated requirement if they can demonstrate, at a minimum, that

their claims are unified by common theories of defendants’ statutory violations, even if the

proofs of these theories are inevitably individualized and distinct.” Id. (citing O’Brien 575 F.3d

at 585 (internal quotations omitted)); see also Castillo v. Morales, Inc., 302 F.R.D. 480, 486

(S.D. Ohio 2014).

       In assessing whether a plaintiff has met this burden, courts have considered “factors such

as [1] whether potential plaintiffs were identified; [2] whether affidavits of potential plaintiffs



                                                  4
were submitted; and [3] whether evidence of a widespread discriminatory plan was submitted.”

Castillo, 302 F.R.D. at 486; Waggoner, 110 F.Supp.3d at 765. While courts look to whether

affidavits of potential plaintiffs have been submitted, “submitting affidavits from potential

plaintiffs is not a prerequisite to conditional certification.” Rembert v. A Plus Home Health Care

Agency, LLC, 2018 U.S. Dist. LEXIS 72816, * 4 (S.D. Ohio May 1, 2018). “A court can

conditionally certify a collective action under the FLSA on the strength of a single affidavit or

declaration if that document sets forth sufficient facts from which the court may reasonably infer

the existence of other employees who were subject to the same wage and work hours policy as

plaintiff.” Id. at ** 4-5; see also e.g. Hawkins v. Extended Life Homecare, 2019 U.S. Dist.

LEXIS 30887, * 7 (S.D. Ohio Feb. 27, 2019) (granting conditional certification where only one

affidavit was submitted).

               B. Plaintiff has met his burden for conditional certification

       The Court finds that Pop has met the “fairly lenient standard” applied at this early stage.

Plaintiff alleges various unlawful policies regarding time and attendance that applied to all

manufacturing workers and his affidavit identifies those policies and avers that two time and

attendance policies which, by their own terms apply to “all employees,” were posted at the job

site. Doc. 1, Doc. 19-1, p. 3, ¶¶ 12-13. One of those policies states, in part, “Any employee who

clocks in 1 minute late will lose 15 minutes of their original start time.” Doc. 19-1, p. 3, ¶ 12.

Another policy states, in part, “If you clock in late you will be paid 15 minutes past your clock in

time” and “If you clock in 15 minutes early you will be paid from your original start time.” Doc.

19-1, p. 3, ¶ 13, Doc. 19-6. Other alleged unlawful policies, as described in the Complaint and

Pop’s affidavit, relate to pre- and post-shift work and meal periods. Doc. 19-1, pp. 2, ¶¶ 8-11.

Additionally, Pop’s affidavit states:



                                                  5
       I understand that the pay practices discussed above were company-wide and applied
       to myself and Defendants’ other hourly manufacturing workers. I know that other
       manufacturing workers of Defendants were subject to the same policies and
       practices as I was with regard to hourly pay, pre- and post-shift work, meal periods,
       15 minute deductions, and overtime work. I know this because we worked under
       the same terms, I spoke to them about the way we were paid, I worked alongside
       them, and I observed them while they completed their duties. I personally observed
       other manufacturing workers working time outside their shift time.

Doc. 19-1, p. 4, ¶ 17.

       Defendants’ opposition to the motion for conditional certification makes broad

conclusory claims that the factual allegations presented by Pop are individualized and cannot

support conditional certification. Doc. 21, p. 3. However, Defendants present no affidavit to

support its contentions. Moreover, at this stage of the proceedings, courts do not “consider the

merits of the claims, resolve factual disputes, or evaluate credibility.” Waggoner, 110 F.Supp.3d

at 765. The Court finds that the allegations in the Complaint along with Pop’s affidavit

demonstrate that the claims of Pop and putative class members are “unified by common theories

of defendants’ statutory violations, even if the proofs of these theories are inevitably

individualized and distinct.” See Hawkins, 2019 U.S. Dist. LEXIS 30887, * 7 (citing O’Brien

575 F.3d at 585). Thus, Pop has met the similarly situated requirement in order to be entitled to

conditional certification.

               C. Content of notice

       In its opposition to Plaintiff’s Motion, Defendants argue that, if the Court grants

conditional certification, Pop’s proposed notice must be revised to address the following items:

(1) statute of limitations; (2) the definition of the proposed collective; (3) the length of the opt-in

period; (4) whether the notice should include language advising opt-in plaintiffs of the costs that

may be imposed if the Defendants prevail; (5) whether the notice should include a statement that




                                                   6
the opt-in plaintiffs may be required to participate in discovery; and (6) whether the notice

should be sent by regular mail only, not by regular mail and email. Doc. 21, pp. 4-7.

        Statute of limitations

        Defendants contend that the notice should be limited to two rather than three years,

arguing that Plaintiffs allegations at this juncture are insufficient to trigger the three-year statute

of limitations for a willful violation. Doc. 21, pp. 4-6. Plaintiff opposes Defendant’s request.

Doc. 22, pp. 5-7. The Court finds that Defendants’ argument is a merits-based argument and

therefore premature. See e.g. Kinder, 318 F.Supp.3d at 1048. Accordingly, the notice shall

encompass the three-year period.

        Definition of the proposed collective

        Defendant contends that the proposed collective is overbroad, arguing that the terms

“manufacturing worker” and “workers with similar job titles and/or duties” are vague and

ambiguous. Doc. 21, p. 6. The Court agrees in part. The Court finds that the following

language in the proposed collective – “and workers with similar job titles and/or duties” – is

vague and ambiguous and shall not be included in the proposed collective. Thus, the proposed

collective shall read as follows:

        All present and former hourly manufacturing workers at Defendants’ Streetsboro,
        Ohio location during the period of three years preceding the commencement of this
        action [March 25, 2016] to present.

        Length of the opt-in period

        Defendants contend that Plaintiff’s proposed 60-day opt-in period should be shortened to

45 days. Doc. 21, p. 6. Plaintiff recognizes that courts within the Sixth Circuit have found that

both 45- and 60-day opt-in periods are appropriate. Doc. 22, p. 8. The Court finds that 45 days

is a sufficient period of time in which to provide notice to the putative class members and to



                                                   7
allow them an opportunity to consider the notice. Further, as discussed below, the Court finds

that both regular mail and email notice is appropriate. Thus, since email notice will be provided,

the longer period of 60 days is not necessary. Accordingly, the notice should allow for a 45-day

opt-in period.

       Notice regarding costs if Defendants prevail

       Defendants argue that the proposed notice shall include a statement that plaintiffs may be

responsible for the Defendants’ costs if the Defendants prevail in the litigation. Doc. 21, p. 6.

Plaintiff argues that inclusion of such language may dissuade putative members from opting in

and should not be included. Doc. 22, pp. 8-9. The Court finds that Defendants’ request is a

reasonable request and will provide putative members with a more complete understanding of

the litigation that they are considering opting into. However, the language included shall clearly

indicate that costs does not include attorney fees.

       Notice regarding participation in discovery

       Defendants argue that the notice shall include a statement that opt-in plaintiffs may be

required to participate in discovery. Doc. 21, p. 7. Defendants suggest that the following

language be included in the notice – “While this suit is proceeding, you may be required to

respond to written questions, sit for deposition and/or testify in court.” Doc. 21, p. 7. Plaintiff

points out that his proposed notice already includes language similar to that proposed by

Defendants, i.e., “If you return the attached Consent Form, you should be aware that . . . you may

be required to provide information, sit for a deposition, or testify in Court.” Doc. 22, p. 9

(emphasis in original) (citing Doc. 19-7, p. 2). However, Plaintiff states he is in agreement with

using Defendants’ proposed language. Considering Plaintiff’s agreement in this regard,

Defendants’ proposed language regarding participation in discovery shall be substituted for



                                                  8
Plaintiff’s current language with the exception that the word “a” shall be inserted before

“deposition” in Defendants’ proposed language to accurately reflect that a plaintiff is not

required to sit for more than one deposition.

          Method of sending notice to opt-ins

          Defendants oppose Plaintiff’s proposal for notice by both regular mail and email. Doc.

21, p. 7. Plaintiff continues to request that notice be sent by both methods. Doc. 22, p. 10. The

Court finds that sending notice by regular mail and email is appropriate.

   III.      Conclusion

          For the reasons discussed herein, the Court GRANTS in part and DENIES in part

Plaintiff’s Motion for Conditional Certification, Opt-In Identification Discovery, and Court-

Supervised Notice to Potential Opt-In Plaintiffs Pursuant to 29 U.S.C. § 216(b) (Doc. 19).

          The Court hereby conditionally certifies the following collective action:

          All present and former hourly manufacturing workers at Defendants’ Streetsboro,
          Ohio location during the period of three years preceding the commencement of this
          action [March 25, 2016] to present.

          Within 14 days, Defendants shall provide Plaintiff with a list of names, last known

address, email addresses, and dates of employment for the individuals described in the collective

action being conditionally certified herein.

          Also, no later than the close of business on September 5, 2019, Plaintiff shall revise its

proposed notices in a manner consistent with this opinion and file a motion for approval of the

proposed regular and email notices to be sent to the putative collective action members.

                                                /s/ Kathleen B. Burke
Date: September 3, 2019                         __________________________________
                                                Kathleen B. Burke
                                                United States Magistrate Judge




                                                    9
